UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GABRIEL ELIJAH MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00048-CCE-2)


Submitted:   November 6, 2012             Decided:   November 9, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gabriel Elijah Martin pled guilty pursuant to a plea

agreement to two counts of brandishing a firearm during and in

relation    to   a    crime     of   violence,      in     violation       of   18   U.S.C.

§ 924(c)(1)(A)(ii)          (2006).         After        the      court     granted     the

Government’s     motion         pursuant     to     U.S.        Sentencing      Guidelines

Manual (“USSG”) § 5K1.1, p.s. (2011), and 18 U.S.C. § 3553(e)

(2006),    Martin     was     sentenced     to     63    months’     and     225     months’

imprisonment,        to   run   consecutively.             On    appeal,     counsel    has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the district court committed procedural

error by failing to consider the factors in USSG § 5K1.1(a) when

determining whether to depart more than the sentence reduction

requested by the Government.               Martin was advised of his right to

file a pro se supplemental brief, but he did not do so.                                   We

affirm.

            We review Martin’s sentence for reasonableness under a

deferential      abuse-of-discretion              standard.          Gall       v.   United

States, 552 U.S. 38, 41 (2007).                     A sentence is procedurally

reasonable if, among other requirements, the court considers the

factors in 18 U.S.C. § 3553(a) (2006).                      See Gall, 552 U.S. at

49-51.     However, “in determining the extent of a departure below

a statutory minimum a district court should look [solely] to the

                                            2
substantial assistance factors listed in [USSG] § 5K1.1(a) . . .

and other factors related to that assistance.”                              United States v.

Hood, 556 F.3d 226, 234 n.2 (4th Cir. 2009) (internal citation

omitted); see also United States v. A.B., 529 F.3d 1275, 1285

(10th      Cir.    2008)    (holding          that      district        court     did    not   have

authority to depart any further below statutory minimum after

granting       § 3553(e)        motion        and       could    not     consider        § 3553(a)

factors); United States v. Williams, 474 F.3d 1130, 1130-31 (8th

Cir.       2007)   (holding          that     district          court    may    look      only    to

§ 3553(e) in going below statutory minimum and not to factors

listed in § 3553(a)).

               Our review of the record leads us to conclude that the

district court did not err in its determination of whether to

depart more than the reduction requested by the Government.                                      The

court       considered         the        parties’       arguments        based     on    factors

relevant to substantial assistance.                            See USSG § 5K1.1(a), p.s.

(providing         non-exhaustive                list     of      substantial           assistance

factors).          The     court      then       determined        that    the     Government’s

recommendation           was     appropriate             “given     the        nature     of     the

cooperation        and     the       procedural          situation       that     existed      when

[Martin] came forward.”                     (E.R. 230); * see USSG § 5K1.1(a)(1),


       *
            “E.R.”   refers          to    the    electronic       record       filed     in     this
court.



                                                    3
(3).     The court then correctly noted that, under Hood, it did

not have the authority to consider Martin’s family and personal

history     as       that   information                did        not    relate        to     Martin’s

substantial          assistance.          While          the       court        did     mention      the

§ 3553(a) factors, it already had determined the extent of the

downward        departure       based     on       substantial             assistance          factors

alone, and the additional explanation served only to provide a

basis     for     the    sentence        in    the           event       that     the       court     had

misinterpreted Hood, which it did not.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                          This court

requires that counsel inform Martin, in writing, of the right to

petition    the       Supreme     Court       of       the    United       States       for    further

review.         If    Martin     requests          that       a    petition       be        filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this    court          for       leave    to        withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Martin.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately                presented      in        the    materials

before    the     court     and    argument            would       not    aid     the       decisional

process.

                                                                                              AFFIRMED

                                                   4